UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7595


MICHAEL A. SINGLETON, f/k/a Michael A. Singleton, #1081861,

                Plaintiff - Appellant,

          v.

UNITED STATES, THE; NJ FEDERAL DISTRICT; 10 UNIDENTIFIED US
MARSHALS; WARDEN BERNARD MACKEY, Kirkland CI; SHERIFF AL
CANNON, Charleston County Detention Center; CLAYTON C. MOOD,
probation agent; KELLY KASIS SOLARS, Charleston County
Public Defender; ROBERT PHIPPS O'NEIL, attorney,

                Defendants – Appellees,

          and

SC FEDERAL DISTRICT; GREENVILLE SC DISTRICT COURT, THE;
MAGISTRATE JUDGE BRUCE H. HENDRICKS; DISTRICT COURT JUDGE C.
W. HOUCK; US DISTRICT JUDGE TERRY L. WOOTEN,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:11-cv-01198-TMC)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Michael A. Singleton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael    A.   Singleton       appeals    the   district       court’s

order accepting the magistrate judge’s recommendation to dismiss

his civil rights claims under 28 U.S.C. § 1915(e)(2)(B) (2006).

Limiting our review to the issues raised in Singleton’s informal

brief, see 4th Cir. R. 34(b), we find no reversible error and

affirm    the    district   court’s    judgment.        Singleton      v.   United

States,    No.    8:11-cv-01198-TMC     (D.S.C.       Nov.   10,     2011).     We

dispense    with    oral    argument    because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3